Citation Nr: 1723144	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a disability of the right thumb, hand and wrist.

5.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), a hiatal hernia and a peptic ulcer.

6.  Entitlement to service connection for a skin disability, to include alopecia and dermatitis.

7.  Entitlement to a rating in excess of 10 percent for thoracolumbar strain.   


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In December 2015, the Board affirmed the RO's rating decision denying these claims.  At the time, the appeal also included the issue of entitlement to a compensable rating for otitis media.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In December 2016, based on a Joint Motion For Partial Remand (joint motion), the Court dismissed the claim of entitlement to a compensable rating for otitis media and remanded all of the other claims to the Board for action consistent with the terms of the joint motion.  

The issues of entitlement to service connection for a right ankle disability, entitlement to service connection for a right foot disability, entitlement to service connection for a disability of the right thumb, hand and wrist, entitlement to service connection for a gastrointestinal disability, to include GERD, a hiatal hernia and peptic ulcer, entitlement to service connection for a skin disability, to include alopecia and dermatitis, and entitlement to a rating in excess of 10 percent for thoracolumbar strain are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability is related to the Veteran's active service.


CONCLUSION OF LAW

A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Here, there is no need to discuss whether VA complied with the duties to notify and assist.  Rather, because of the Board's favorable disposition with regard to this claim, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (2016); Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for a cervical spine disability on a direct basis, as related to his active service.  He claims that this disability initially manifested as neck pain during such service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The evidence in this case satisfies all three elements of a service connection claim.  

Post-service treatment records dated since 2006 and a report of a VA examination conducted in May 2012 confirm that the Veteran currently has a cervical spine disability, most recently diagnosed as a cervical strain.  

Service treatment records confirm an in-service-event by showing that the Veteran first complained of neck problems in service, as alleged, and received treatment therefor, including subsequent to an in-service motor vehicle accident.  

The report of VA examination conducted in May 2012 represents nexus evidence as it includes a medical professional's opinion linking the cervical strain to the Veteran's active service, including the in-service complaints and vehicle accident.  

This evidence supports the Veteran's assertions that he has experienced neck pain, a lay-observable symptom, since active duty.  It is sufficient to support a finding that the Veteran has a cervical spine disability that is related to his active service.  Based on this finding, the Board concludes that such disability was incurred in service.  


ORDER

Service connection for a cervical spine disability is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a right ankle disability, right foot disability, disability of the right thumb, hand and wrist, a gastrointestinal disability, to include GERD, a hiatal hernia and a peptic ulcer, and a skin disability, to include alopecia and dermatitis, and entitlement to a rating in excess of 10 percent for thoracolumbar strain, but additional action is needed before the Board can proceed.

First, as the parties to this appeal pointed out in their joint motion, there appear to be records of VA treatment of all pertinent conditions predating July 2006, which need to be secured in support of this appeal.  In a June 2007 written statement, the Veteran referred to such treatment and indicated it had been rendered at the VA Medical Center in Long Beach, California.  Computerized problem lists from that facility reflect treatment prior to 2006 by a Dr. Nolan Cordell, the same doctor who signed notes in the Veteran's post-2006 treatment records.   

Second, during the course of this appeal, the RO assisted the Veteran in the development of his claim by providing him VA examinations of his spine, skin and digestive system.  The reports of these examinations are inadequate to decide the claims for service connection for gastrointestinal and skin disabilities and for an increased rating for a thoracolumbar strain.  In their reports, no examiner discussed whether any current gastrointestinal disability is related to in-service gastrointestinal complaints.  In addition, the examiner who evaluated the Veteran's skin ruled out a current skin disability despite treatment records showing the Veteran has alopecia.  An opinion is needed regarding whether such alopecia is related to the Veteran's active service.  Finally, the Veteran alleges that he has flare-ups of back pain; however, in evaluating the Veteran's spine, no examiner addressed whether the Veteran has additional limitation of motion during such flare-ups.

Accordingly, these claims are REMANDED for the following action:

1.  Secure and associate with the file all records of the Veteran's back, right foot and ankle, right thumb, hand and wrist, digestive system and skin treatment at the Long Beach, California, Medical Center, predating July 2006.

2.  Schedule the Veteran for a VA examination for the purpose of obtaining addendum opinions discussing the etiology of the Veteran's current gastrointestinal and skin disabilities and severity of his thoracolumbar strain.  The examiner should review the record, including 1) the service treatment records, which show complaints of, and treatment for, gastrointestinal problems and alopecia; 2) post-service treatment records, which show the existence of a gastrointestinal disability and alopecia; and 3) VA examination reports, which show that the Veteran has flare-ups of back symptoms.  The examiner should opine whether any current gastrointestinal and/or skin disability, to include alopecia, is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, or initially manifested during service.  In so opining, the examiner is asked to acknowledge post-service treatment records showing a diagnosis of alopecia and, if the opinion is unfavorable, discuss whether alopecia, in general, is a chronic condition or one that, on occasion, can resolve.  The examiner should also opine whether and to what extent (in terms of degrees) the Veteran's thoracolumbar motion is further limited during flare-ups.  The examiner should provide rationale with references to the record for each opinion expressed.  

3.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


